DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "sieving said first mixture of said developer and said first toner; removing said first toner from said first mixture of said developer and said first toner, such that a separated developer is created; mixing a second toner with said separated developer ... , wherein said second toner is a different toner than said first toner; wherein said second toner is a different color than said first toner; ...", in combination with the remaining claim elements as set forth in claim 1, and claims 2-9 depending therefrom.
The prior art does not disclose or suggest, "sieving said first mixture of said developer and said first toner; removing said first toner from said first mixture of said developer and said first toner, such that a separated developer is created; mixing a second toner with said separated developer ... , wherein said second toner is a different toner than said first toner; wherein said second toner is a different color than said first toner; ...", in combination with the remaining claim elements as set forth in claim 10, and claims 11-16 depending therefrom.
The prior art does not disclose or suggest, "removing a first mixture of a first developer and a first toner from said developer unit; providing a second mixture that comprises a second developer and ... toner; wherein said second toner is a different color than said first toner; ...", in combination with the remaining claim elements as set forth in claim 17, and claim 18 depending therefrom.
The prior art does not disclose or suggest, "removing a first mixture of a developer and a first toner from said developer unit; separating and removing said first toner out of said first mixture, such that a separated developer is created; mixing a second toner with said separated developer ... , wherein said second toner is a different color than said first toner; ...", in combination with the remaining claim elements as set forth in claim 19, and claim 20 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 2/18/22, with respect to the previous art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn.  Regarding Applicant’s remarks, Examiner agrees that the amendment overcomes the rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/GEOFFREY T EVANS/               Examiner, Art Unit 2852